DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seshita et al (US 20200013168 A1) in view of Tsukagoshi (US 20160360178 A1).
Regarding claim 9, Seshita discloses a 3D data generation apparatus for generating 3D data by using a depth image representing a three-dimensional shape of an imaging target, the 3D data generation apparatus (Seshita [0069], “The image processing system 10 includes a data supplying section 11 (a 3D data generation apparatus)” [0081], “generates a 3D model (3D data representing) of an imaging object (3D target) including the foreground and the background using the texture images and the depth images (3D target repressed by a depth image)”) comprising: 
a depth integration circuitry that generates an integrated depth image by packing at least two partial depth images, wherein each of the partial depth images is a rectangular region represented in the depth image (Seshita [0010], “the packing section maps the reproducing images to a plurality of packing regions into which a region of a rectangular shape same as that of the packing image (partial depth images is a rectangular region represented in the depth image)” [0091], “the packing section 104 performs packing (coupling) of reproducing depth (a depth integration circuitry that generates an integrated depth image by packing at least two partial depth images).”); 
a depth image coder that codes the integrated depth image (Seshita [0095], “The encoding section 105 (a depth image coder) encodes … the packing depth image (integrated depth image).”); and 
an additional information coder that codes (i) divisional information specifying positions of a top left sample of a partial depth image in the depth image and (ii) packing information specifying positions of a top left sample of a partial depth image for the integrated depth image (Seshita fig. 14; [0129], “the segmentation image generation section 112 (an additional information coder) generates segmentation information metadata”; [0132], “occupancyX indicates the occupancy of the segmentation region 282 in the texture image 281 in the X direction, and the occupancyY indicates the occupancy of the segmentation region 282 ((i) divisional information specifying a top left sample of a partial depth image in the depth image) in the texture image 281 … normOffsetX is a parameter obtained by normalizing offsetX, and normOffsetY is a parameter obtained by normalizing offsetY ((ii) packing information specifying positions of a top left sample of a partial depth image for the integrated depth image)”), 
Seshita does not expressly disclose
wherein the additional information coder codes dynamic range information specifying a minimum value and a maximum value for deriving a depth value.
However, Tsukagoshi discloses

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seshita with Tsukagoshi to include minimum and maximum values for deriving depth information. This would have been done to ensure error free processing of encoded image data. See for example, Tsukagoshi [0391], “to inhibit such depth paradox, the scale is taken of the depth dynamic range, and the graphics are scaled and then overlaid onto the image on the television receiving device side”
Regarding claim 10, Seshita in view of Tsukagoshi discloses the 3D data generation apparatus of claim 9, wherein the depth integration circuitry derives shape information indicating whether the integrated depth image is included in an imaging target (Seshita [0110], “the reconstruction section 101 generates three-dimensional positions of vertices (Vertex) of polygon meshes configuring the 3D model and shape information (Geometry) (the depth integration circuitry derives shape information) indicative of connections between the vertices and color information of the polygon meshes as 3D data of the imaging object (indicating whether the integrated depth image is included in an imaging target).”).
Claim 11 recites a method which corresponds to the function performed by the apparatus of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the method of claim 11.
Regarding claim 12, Seshita discloses a 3D data reconstruction apparatus for reconstructing a three-dimensional shape of an imaging target, the 3D data reconstruction apparatus (Seshita [0084], “an object (imaging target) that is a display target in the reproduction section 12 (reconstruction apparatus reconstructing a three-dimensional shape of an imaging target)”  in each of a texture image and a depth image on the basis of a 3D model represented by 3D data.”) comprising: 
a depth integration circuitry that reconstructs an integrated depth image by packing at least two partial depth images, wherein each of the partial depth images is a rectangular region represented in the depth image (Seshita [0102], “The reconstruction section 154 (a depth integration circuitry) generates a 3D model on the basis of the reproducing texture images and the reproducing depth images as well as the segmentation information metadata and the camera parameters corresponding to the images by a method similar to that of the reconstruction section 101 of the encoding device 23.”);
a depth image decoder that decodes the integrated depth image (Seshita [0210], “the decoding section 153 (a depth image decoder) decodes the encoded stream”); and 
an additional information decoder that decodes (i) divisional information specifying positions of a top left sample of a partial depth image in the depth image and (ii) packing information specifying positions of a top left sample of a partial depth image for the integrated depth image (Seshita [0210], “the decoding section 153 (additional information decoder) decodes the encoded stream (the encoded stream comprises divisional information and packing information) … the decoding section 153 reads out data of a frame that becomes a decoding target from the encoded stream”),

wherein the additional information decoder decodes dynamic range information specifying a minimum value and a maximum value for deriving a depth value.
However, Tsukagoshi discloses
wherein the additional information decoder decodes dynamic range information specifying a minimum value and a maximum value for deriving a depth value (Tsukagoshi [0124], “the first disparity information of the entire picture is obtained by the minimum value first disparity information being selected from the first disparity information of all of the partitions included in the entire picture, for example. Also, the second disparity information of the entire picture is obtained by the maximum value second disparity information being selected from the second disparity information of all of the partitions included in the entire picture”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seshita with Tsukagoshi to include minimum and maximum values for processing depth information. This would have been done to ensure error free processing of encoded image data. See for example, Tsukagoshi [0391], “to inhibit such depth paradox, the scale is taken of the depth dynamic range, and the graphics are scaled and then overlaid onto the image on the television receiving device side”
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616